UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2013 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, #101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of November 7, 2013, the Registrant had 19,749,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three months and six months ended September30, 2013 andSeptember 30, 2012 2 Condensed Statements of Cash Flows for the sixmonths ended September30, 2013 and September 30, 2012 3 Notes to the Condensed Financial Statements 4-7 Item 2.Management’s Discussion and Analysis of the Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II - OTHER INFORMATION Item 1.Legal Proceedings 12 Item 1A. Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 5.Other Information 13 Item 6.Exhibits 13 Signatures
